DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 10/23/2020, is acknowledged. 
Applicant has previously elected without traverse (i) acrylate/C12-22 methacrylate copolymer as film former; and (ii) hydrophilic adhesion promoter (see response to the Notice of Non-Compliant Amendment filed on 7/22/2016).  
Claims 1, 3-4, 8-10, 12-17, 19-24 and 28-49 are pending in this action.  Claims 2, 5-7, 11, 18 and 25-27 have been cancelled previously.  Claims 1, 3, 9, 12-14, 16-17, 19, 22-24, 34-35, 41, 45 and 47-49 have been amended.  Claims 1, 3-4, 8-10, 12-17, 19-24 and 28-49 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendment necessitated the new ground(s) of objections and rejections presented in this Office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a U.S. Patent Application No. 14/723,650, filed May 28, 2015, which claims benefit of provisional U.S. Application No. 62/004,546, filed May 29, 2014.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed 10/23/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 47-49 are objected to because of the following informalities:  Claim 48 comprises the typographic error “said composition an SPF”, that needs to be corrected to “said composition has a SPF” or as needed.  Similar is applied to claims 47 and 49 .  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 8-10, 12-17, 19-24 and 28-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The newly amended claim 1 recites the limitation “a skin adhesion promoter component ... comprising polyethylene glycol ... /IPDI copolymer, ... and/or glycereth-7/hydroxystearate/IPDI copolymer” that is unclear, because the alternatives that should be included in the claimed composition are not clearly stated.  Does said claim require a presence of all recited compounds OR glycereth-7/hydroxystearate/IPDI copolymer only?  Applicant is advised to use the proper Markush group language to clarify the scope of the instant claim, e.g. “wherein the skin adhesion promoter component is selected from the group consisting of A, B, and C”.  Similar is applied to Claims 9, 12-14, 16-17, 19, 22-24, 34-35, 41, 45.  Clarification is required.  
The independent claims 1, 22, 41 disclose “compositions”, wherein several elements are characterized by their assumed function (e.g., photoactives, color enhancers, colorants) and not by the structure essential for said components.  These claims are unclear and indefinite, because the function of a particular compound may change and/or depend on conditions.  Further, as stated previously, the instant claims and specification teach that the same compound, e.g., zinc oxide, can be used as a colorant (Claim 16) or as a photoactive (Claim 23).  Therefore, given that the scope of the claims is not limited by claim language that does not limit a claim to a particular structure, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP 2111.04.  Furthermore, it is noted that the claim 1 recites the term “consist essentially”.  In the present case, neither the claims nor specification provide a definition and/or examples for this term, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  In the present case, in light of specification it is unclear what unrecited additional components, if any, should be excluded from the scope of the claim.  MPEP 2111.03.  Clarification is required.  
In response to applicant’s argument that the same compound can be used for different purposes, it is noted that in the present case the use of functional language (i.e., intendent use of a compound) does not clearly define the scope of the claims, and/or does not provide a basis for reasonable search for relevant prior art.  Therefore, the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  
The claim 12 is unclear and indefinite, because said claim recites the broad limitation (i.e., silica) together with a narrow limitations (i.e., fumed silica, amorphous silica, hydrophobically modified silica, hydrated silica) that falls within the broad limitation in the same claim.  A broad range/limitation together with a narrow 
The claim 45 recites the limitation “additives selected from the group consisting of cosmetically acceptable carriers, oils, sterols, amino acids, moisturizes, ...” that is unclear and indefinite.  In the present case, it is noted that the members of the group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of said group are defined by their functionality, whereas other members are defined by their chemical properties.  Clarification is required.
The claims 3-4, 8, 10, 15, 20-21, 28-33, 36-40, 42-44, 46-49 are rejected as being dependent on rejected independent claims 1, 22 and 41 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10, 12-17, 19-24 and 28-49 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al., US 2013/0189204 (hereinafter referred to as Duggal), in view of Norman et al., US 6,517,823 (hereinafter referred to as Norman), Gatto et al., 2009/0221978 (hereinafter referred to as Gatto), and Cantwell et al., US 2012/0171266 (hereinafter referred to as Cantwell).
Duggal teaches sunscreen compositions comprising:
(i) 0.1-0.5% w/w of acrylate/R-methacrylate copolymer or crosspolymer, wherein R is a C10-30 alkyl group (i.e., film former; Claim 7; Para. 0049-0052 as applied to claims 1, 3-4, 22, 28 and 41-42);  
(ii) 0.1-7% w/w of UV-B sunscreen agent (i.e., photoactive) such as salicylates, octisalate, homosalate, octocrylene (Claims 9-11; Para. 0035-36 as applied to claims 1, 19, 22-24, 41 and 46-49);
(iii) 0.1-10 wt% of silica, such as fumed silica (i.e., color enhancer/silicon material; Para. 0057 as applied to claims 1, 12, 14, 22, 41 and 44); 
(iv) zinc oxide, iron oxide, titanium dioxide (i.e., as photoactive/colorant; Para. 0057 as applied to claims 1, 16, 19, 22-23, 34, 36-38 and 41); and 
(v) additives such as vitamins (Para. 0058); surfactants (Para. 0037) and/or pH adjusters, colorants, thickeners, fragrance, humectants, opacifying agents, polymers, astringents, conditioners, exfoliating agents, preservatives, natural extracts, essential oils, skin sensate, skin soothing agents, skin healing agents, buffering agents and the like (Para. 0062 as applied to claims 21, 40 and 45).  
Duggal teaches that said compositions (i) can be in the form of a lotion, cream, or gel (Para. 0027, 0055 and 0061 as applied to claims 20 and 39); and (ii) provide a SPF equal to or greater than 15 and/or UVAPF equal to or higher than 4 (Abstract; Para. 0031-0033 as applied to claims 46-49).
a skin adhesion promoters as recited in claims 1, 8-9, 22 and 41.  Though Duggal teaches that said compositions may include colorant and a wide variety of cosmetic and pharmaceutical ingredients commonly used in the skin care industry (Para. 0062), Duggal does not specifically teach the compositions comprising such colorant as micas, pigments and/or other components recited in claims 17 and 35. 
Norman teaches cosmetic composition with enhanced gloss properties, wherein said compositions can be used as lip gloss, blush, mascara, etc. (Abstract).  To this end, Norman teaches the use of such film formers as e.g., acrylate/methacrylate copolymers (Col. 3, Lns. 6-15) in combination with 
(i) PEG-200 hydrogenated castor oil dimer/IPDI (i.e., hydrophilic skin adhesion promoter; Claims 26 and 38; Col. 4, Lns. 1-6 as applied to claim 1);
(ii) other polymers as PVP/eicosen copolymers (i.e., skin adhesion promoter; Col. 4, Lns. 45-65);
(iii) pigments, e.g., F&C (Col. 3, Lns. 17-21; Col. 6, Lns. 27-39); mica, iron oxides, titanium dioxide and other pearling agent known in the cosmetic arts (Col. 6, Lns. 45-54 as applied to claim 17 and 35); and 
(iv) other additives such as UV-screening agents, perfumes, fillers, antioxidants, vitamins, essential oils, cosmetic or pharmaceutical active agents, moisturizers, and the like (Col. 6, Lns. 55-65).
Gatto teaches lotion compositions that applied to an outer surface, e.g., skin (Para. 0002), and specifically teaches the use of polypropylene (co)copolymers, e.g., bis-PPG-15 demithicone/IPDI, in an amount of 0.1-100 wt % as a surface modifying improve the adhesion to the skin (Para. 0029, 0049 as applied to claims 8, 9 and 22).  Gatto also teaches that said (co)polymers can be used in combination with acrylate/methacrylate (co)polymers (Para. 0039); zinc oxide (Para. 0044), silicone materials/compounds (Para. 0046), and other compounds suitable for use in skin treatment compositions (Para. 0045-0058).  
Cantwell teaches cosmetic compositions comprising acrylates/methacrylate copolymers that can be used in combination with polydiethylene glycol adipate/IPDI copolymer (Para. 0021); silicone copolymer/elastomer (Para. 0016, 0043); silica (Para. 0098); mica, titanium dioxide, iron dioxide (Para. 0023, 0037); ferric compounds (here as pigments; Para. 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use components taught by Norman, Gatto and Cantwell into the compositions taught by Duggal.  One would do so with expectation of beneficial results, because cited prior art teaches the sunscreen compositions providing enhanced gloss properties (Norman), controlled adherence to the skin (Gatto), uniform skin tone and masking skin imperfections (Cantwell).  
With regards to the concentrations and/or weight ratios as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a composition/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical.  The prior art vividly teaches formulations comprising the same components.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  The determination of 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0028853 – teaches high SPF sunscreen compositions comprising acrylates/C12-22 alkyl methacrylate copolymers as film formers and dihydroxyacetone as UV absorption agent (identified in the instant specification as a self-tanner). 
8,124,060 - teaches cosmetic compositions comprising acrylates/methacrylate copolymers as film formers (Col. 4, Lns. 23-67) that can be used in combination with another film-former such as polyurethane-18 (Col. 6, Ln.59 – Col. 7, Ln.10), titanium mica with iron oxides, titanium mica with ferric blue or chromium oxide, titanium mica with an organic pigment (Col. 9, Lns. 28-39).
US 2007/0269389 - teaches base composition for preparing multi-functional sunscreen formulations for care and protection of the skin (Title; Para. 0002), wherein said compositions may include trimethylsiloxysilicate (Abstract) in combination with dimethicone(s), silicone materials (Para. 0029-0038, 0073, 0082-0084), acrylate/C10-C30 alkyl acrylate (co)polymers (Para. 0089), titanium dioxide, titanated mica (Para. 0118), pigments, dihydroxyacetone (i.e., self-tanner), zinc oxide (Para. 0120-0122).

Response to Arguments
Applicant's arguments, filed 10/23/2020, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address the newly introduced amendments.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that Duggal teaches the use of acrylates/C10-30 alkylacrylate crosspolymers, it is noted that Duggal teaches the use of acrylates//R-methacrylate copolymers or crosspolymers, wherein R=C10-30 alkyl group (Para. 0017, 0018, 0049).  The instant specification teaches the use of acrylate/C12-22 methacrylate copolymers polymerized from monomers of methacrylic acid, methyl methacrylate, butyl acrylate, and cetyl-eicosinyl methacrylate, and also teaches the use of acrylate/C12-22 alkylmethacrylate copolymer.  To this end, it is noted that the index “C12-22” is not defined in the specification and is understood as a number of carbon atoms in the modified methacrylate unit/monomer, e.g., as alkylmethacrylate.  Applicant is advised to clarify the structure of the claimed film formers and clearly point out the novelty of the claimed composition.  
In response to applicant's arguments against the references individually, it should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner recognizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case
All cited references are reasonably drawn to the same field of endeavor that is the cosmetic compositions comprising acrylate/methacrylate copolymers.
Duggal teaches sunscreen compositions comprising claimed compounds, but does teach the presence of adhesion promoters and/or colorants as instantly claimed.
Cited prior art by Norman, Gatto, and Cantwell teach additional components that can be included into cosmetic compositions comprising acrylate/methacrylate copolymers.  
Therefore, it is the position of the examiner that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try/include components taught by Norman, Gatto and Cantwell in the compositions taught by Duggal, because cited prior art teaches that said additives can be used for providing sunscreen/cosmetic compositions with enhanced gloss properties (Norman), controlled adherence to the skin (Gatto), uniform skin tone and masking skin imperfections (Cantwell).  
Applicant is advised to clarify the claim language, the structure of the claimed film former and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615